Citation Nr: 9926469	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  91-55 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right thigh scar.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a respiratory 
disorder.

4.  Entitlement to service connection for allergies, rhinitis 
and sinusitis.  

5.  Entitlement to service connection for a disorder of the 
right foot and ankle.

6.  Entitlement to service connection for a disorder 
manifested by headaches claimed as secondary to head trauma.

7.  Entitlement to service connection for visual impairment 
claimed as secondary to head trauma.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.

10.  Entitlement to an increased (compensable) rating for 
residual scarring from a right frontal head laceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November to December 
1947, and from January 1950 to December 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Chicago, Illinois, Regional Office 
(RO).  

The Board remanded the case for additional development in 
August 1991 and August 1996.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran sustained an injury to the right thigh during 
service which resulted in a right thigh scar.

2.  The veteran has not presented any competent evidence of a 
link between a current low back disorder and his period of 
service.

3.  The veteran's current emphysema began during service.

4.  The veteran has allergies, rhinitis and sinusitis which 
began during service.

5.  The veteran has not presented any competent evidence that 
he currently has a disorder of the right foot and ankle.

6.  The veteran has not presented any competent evidence of a 
link between any current headaches and head trauma in 
service.

7.  The veteran has not presented any competent evidence of a 
link between any current visual impairment and head trauma in 
service.

8.  The veteran has not presented any competent evidence of a 
link between his current hypertension and his period of 
service.

9.  The average pure tone hearing loss on authorized 
audiological evaluation in January 1998 was 52.5 decibels in 
the right ear and 22.5 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were  70 
percent in the right ear and 62 percent in the left ear.  The 
veteran's hearing loss of the left ear is not service-
connected. 

10.  The residual scarring from a right frontal head 
laceration is not disfiguring, is not poorly nourished with 
repeated ulceration, is not tender and painful, and does not 
cause any limitation of function. 


CONCLUSIONS OF LAW

1.  A right thigh scar was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).

2.  The claim for service connection for a low back disorder 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  A respiratory disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).

4.  Allergies with rhinitis and sinusitis were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).

5.  The claim for service connection for disorder of the 
right foot and ankle is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

6.  The claim for service connection for a disorder 
manifested by headaches, claimed as secondary to head trauma, 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

7.  The claim for service connection for visual impairment, 
claimed as secondary to head trauma, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

8.  The claim for service connection for hypertension is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

9.  The criteria for a compensable rating for impaired 
hearing of the right ear are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (1998). 

10.  The criteria for a compensable rating for residual 
scarring from a right frontal head laceration are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Entitlement To Service Connection For A Right Thigh Scar.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).

The veteran's available service medical records do not 
contain any references to a scar of the right thigh.  The 
Board notes, however, that, according to the veteran, those 
records may not be complete.

The report of a disability evaluation examination conducted 
by the VA in May 1989 shows that the veteran gave a history 
of injuring his right thigh on a sharp stick in 1951 while in 
Okinawa.  He said that he was brought to a dispensary and the 
laceration was repaired.  On the VA examination, a residual 
scar was noted at the distal third of the right thigh on the 
anteromedial aspect.  The scar was about 6 centimeters in 
length.  

The veteran testified during a hearing held at the RO in 
February 1990 that he sustained the scar of the right thigh 
in 1951 during a power plant fire in September 1951.  He 
stated that his thigh was penetrated by an electrical 
grounding stake.  

The Board finds that the veteran's testimony is credible.  
The Board also notes that a medical opinion linking the 
current right thigh scar to the injury in service is not 
required because continuity of symptomatology of a scar is a 
subject on which a laymen is competent to testify.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  

In summary, the Board finds that the veteran sustained an 
injury to the right thigh during service which resulted in a 
right thigh scar.  Accordingly, the Board concludes that a 
right thigh scar was incurred in service.

II.  Entitlement To Service Connection For A Low Back 
Disorder.

The veteran testified during a hearing held at the RO in 
February 1990 that he injured his back in service in the same 
incident in which he sustained his service-connected scar of 
the head.  He stated that he was hit by a pipe in the head 
and hurt his back when he fell down.  

The service medical record pertaining to the head injury 
which is dated in September 1952 does not contain any 
references to a back injury.  Although a service medical 
record dated in April 1964 shows that the veteran reported a 
complaint of having back pain, there are no other complaints 
pertaining to the back noted in the service medical records.  
The report of medical history given by the veteran in May 
1969 for the purpose of his separation from service shows 
that he denied having a history of recurrent back pain.  
Moreover, the report of a medical examination conducted in 
May 1969 for the purpose of his separation from service shows 
that clinical evaluation of the spine was normal. 

The veteran has presented his own opinion that the incident 
in service led to a current back disorder.  Lay persons such 
as the veteran, however, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran does 
not meet his burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).

The report of a medical examination conducted by the VA in 
May 1989 shows that the veteran gave a history of injuring 
the lumbar region of his back in service when he fell after 
being hit by a pipe.  He said that he was told that he had 
sprained his back, and he was given an APC tablet.  An x-ray 
taken in connection with the examination was interpreted as 
showing mild degenerative disease of the lumbar spine.  The 
Board notes, however, that the examination report does not 
contain any medical opinion linking any current disorder of 
the lumbar spine to the claimed injury in service.  

The fact that the veteran's own account of the etiology of 
his disability was recorded in his examination report is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In summary, the veteran has not presented competent evidence 
of a link between a current low back disorder and his period 
of service.  Accordingly, the Board concludes that the claim 
for service connection for a low back disorder is not well-
grounded.

III.  Entitlement To Service Connection For A Respiratory 
Disorder.

The veteran testified during a hearing held at the RO in 
February 1990 that he smoked for many years during service, 
and eventually developed lung problems.  In particular, he 
stated that he developed shortness of breath and coughing.  
He said that he quit smoking in January 1970, but continued 
to have lung problems.  

The veteran's service medical records show that he was 
treated for lung problems.  The report of a medical 
examination conducted in May 1969 shows that the veteran had 
noted shortness of breath over the last two years and had 
decreased exercise tolerance secondary to smoking.  A 
consultation record dated in May 1969 shows that the veteran 
had a history of being a 2 pack a day smoker for 15 years.  
He had a chronic cough.  He said that climbing 25 steps 
caused dyspnea.  The impression was chronic smoker's 
bronchitis, rule out early pulmonary obstructive emphysema.  
Following a chest x-ray, the impression was probable early 
emphysematous changes, but quite minimally symptomatic.  

The current medical evidence shows that the veteran continues 
to have the same disorder which was noted in service.  For 
example, a VA medical treatment record dated in January 1990 
shows that the veteran gave a history of having trouble 
breathing since 1955.  On examination, the lung sounds were 
diminished bilaterally.  The diagnosis was emphysema.  

Based on the foregoing evidence, the Board finds that the 
veteran's current emphysema had its onset during service.  
Accordingly, the Board concludes that a respiratory disorder 
was incurred in service.

IV.  Entitlement To Service Connection For
 Allergies, Rhinitis And Sinusitis.

The veteran stated in his substantive appeal statement of 
October 1989 that he developed allergies during service as a 
result of exposure to toxic cleaning chemicals.  During the 
hearing held in February 1990, the veteran testified that he 
did not have problems with allergies and nasal congestion 
before service, but that he developed and was treated for 
chronic problems during service.  He said that he continued 
to have these problems which he said were not seasonal, but 
instead stayed the same all year.  

The veteran's service medical records show that upon entrance 
into service he denied having a history of sinusitis or hay 
fever.  The report of a medical examination conducted in 
January 1950 for the purpose of his enlistment shows that 
examination of the nose, sinuses and throat revealed enlarged 
nostrils, but was otherwise normal.  

Subsequently, the veteran was treated on several occasions 
for chronic allergies and rhinitis.  A service medical record 
dated in February 1957 shows that the veteran was treated for 
allergic rhinitis.  A service medical record dated in April 
1964 shows that the veteran was treated for pharyngitis and 
congestion.  The report of a dental patient history dated in 
April 1967 shows that the veteran checked a box indicating 
that he was allergic to materials or pollens.  A service 
medical record dated in May 1967 shows that the veteran was 
given a refill of Actifed.  A service medical record dated in 
September 1967 shows that the veteran reported having a 
chronically stuffy nose.  Physical examination revealed a 
septum deviated to the right and narrow nasal passages on 
both sides.  Medication was renewed.  A record dated in 
September 1968 shows that the veteran complained of having 
chronic nasal congestion.  On examination, he had markedly 
swollen mucosa with almost no direct air passage bilaterally.  
The impression was allergic rhinitis.  Actifed was 
prescribed.  

The report of a medical history given by the veteran in May 
1969 shows that he reported a history of having hay fever.  
The examiner noted that the veteran had chronic stuffiness of 
the nostrils.  The report of a medical examination conducted 
at that time shows that when summarizing the defects found on 
examination, the examiner included chronic rhinitis.  A 
consultation sheet dated in June 1969 shows that the veteran 
reported that he was unable to breathe through his nose.  The 
pertinent impression was rhinitis - chronic.

The report of a disability evaluation examination conducted 
by the VA in May 1989 shows that the veteran reported that he 
was treated for nasal congestion in service.  He said that he 
was still bothered by it.  Following examination, the 
pertinent diagnosis was history of allergic rhinitis, chronic 
and recurrent, at present, it is asymptomatic.  An x-ray of 
the veteran's sinuses taken in connection with the 
examination was interpreted as showing mucoperiosteal 
thickening in the right maxillary sinuses, and similar, 
although less dramatic, changes on the left.  

Under 38 C.F.R. § 3.380 (1998), diseases of allergic 
etiology, including bronchial asthma and urticaria, may not 
be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  

After considering all of the evidence, the Board finds that 
evidence does not show that the veteran's allergy disorder is 
seasonal in nature subsiding in the absence of or removal of 
the allergen.  The Board finds instead that the veteran's 
allergies, chronic rhinitis and sinusitis had their onset in 
service.  Accordingly, the Board concludes that allergies, 
rhinitis and sinusitis were incurred in service.

VI.  Entitlement To Service Connection For A Disorder
 Of The Right Foot And Ankle.

The veteran testified during a hearing held at the RO in 
February 1990 that he developed numbness of the right ankle 
and foot while in service which caused the foot and ankle to 
sprain easily.  

The report of a medical examination conducted in May 1969 for 
the purpose of the veteran's separation from service shows 
that the veteran reported having foot trouble limited to 
weakness of the right foot with occasional giving a way.  
Clinical evaluation of the feet and extremities, however, was 
normal.  

The report of a disability evaluation examination conducted 
by the VA in May 1989 shows that the veteran gave a history 
of having numbness in the ankle and twisting of the ankle 
which required the use of a crutch on the right side.  On 
examination, the veteran used a crutch on the right side for 
periodic giving away of the right lower extremity.  However, 
the examination did not include any specific abnormal 
findings pertaining to the right foot and ankle.  It was 
noted that there was no limitation of joint movements.  The 
diagnoses also did not include a disorder of the right ankle 
or foot.  An x-ray of the right ankle was interpreted as 
showing what was either an old healed fracture of the medial 
malleolus, or more likely an accessory ossicle.  The Board 
notes that an accessory ossicle would be considered to be a 
congenital or developmental defect for which service 
connection cannot be granted.  Congenital or developmental 
defects, refractive errors of the eye, personality disorders 
and mental deficiency are not diseases or injuries within the 
meaning of applicable legislation pertaining to disability 
compensation.  See 38 C.F.R. § 3.303(c) (1998).  

Similarly, the report of a disability evaluation examination 
conducted by the VA in September 1991 shows that although the 
veteran reported that his right leg gives away, examination 
revealed that the extremities were not remarkable.  There was 
no pedal edema.  There was also no limitation of the range of 
motion.  The feet were described as being within normal 
limits.  The diagnoses did not include any which pertain to 
the right foot or ankle.  

Finally, recent VA medical treatment records dated from 1990 
through 1997 do not contain any references to disabilities of 
the right ankle or foot.  In summary, the veteran has not 
presented any competent evidence that he currently has a 
disorder of the right foot or ankle.  A service-connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
Board concludes that the claim for service connection for a 
disorder of the right foot and ankle is not well-grounded.


VII.  Entitlement To Service Connection For A Disorder 
Manifested
 By Headaches Claimed As Secondary To Head Trauma.

In a written statement dated in October 1989, the veteran 
stated that he started having headaches after sustaining head 
trauma in service.  

The veteran's service medical records show that he was 
treated for a head injury in September 1952.  However, the 
service medical records do not contain any references to 
headaches.  On the contrary, the reports of medical histories 
given by the veteran in December 1959, July 1962, and May 
1969 each show that he denied having frequent or severe 
headaches.  

The report of a neurological examination conducted by the VA 
in June 1994 shows that the veteran gave a history of being 
struck in the head in service and receiving 20 stitches.  He 
also gave a history of having headaches.  The headaches were 
described as involving large pressure pains to the temporal 
areas of his head which were prostrating by nature, 
persisting approximately an hour at a time, but with no 
associated nausea.  The diagnosis was status post old trauma 
to head with persistent complaints of headaches and visual 
disturbances described as "zigzag" vision, but with no 
neural deficits noted on physical examination, and discrete 
scarring of the forehead.  

The Board notes that it was unclear as to whether the 
examiner who conducted the neurological examination in June 
1994 was giving a medical opinion linking the current 
headaches to the head injury in service.  Therefore, 
additional development of evidence was undertaken.  The 
report of a neurology examination conducted by the VA in 
December 1997 shows that a VA neurology examiner noted that 
the veteran alleged that he sustained a skull fracture in 
service and began to have chronic headaches after that.  The 
examiner noted, however, that the service medical records 
contained no mention of chronic headaches.  Therefore, the 
examiner concluded that the veteran had tension type 
headaches without neurological deficits which responded to 
mild nonsteroidal antiinflammatory medications.  

In summary, the veteran has not presented any competent 
evidence of a link between any current headaches and head 
trauma in service.  Accordingly, the Board concludes that the 
claim for service connection for a disorder manifested by 
headaches, claimed as secondary to head trauma, is not well-
grounded.

VIII.  Entitlement To Service Connection For Visual 
Impairment 
Claimed As Secondary To Head Trauma.

In a written statement dated in October 1989, the veteran 
stated that he developed "zigzag" vision as  result of the 
head injury which occurred in service.  

The veteran's service medical records do not contain any 
references to visual impairment such as that described by the 
veteran.  On the contrary, the report of a medical history 
given by the veteran in May 1969 for the purpose of his 
separation from service shows that he denied having eye 
trouble.  Furthermore, the report of a medical examination 
conducted in May 1969 for the purpose of the veteran's 
separation from service shows that his vision was 20/20, and 
clinical evaluation of the eyes was normal. 

The report of a medical examination conducted by the VA in 
September 1991 shows that the veteran reported a complaint of 
having a head injury which resulted in "zigzag" vision.  
Evaluation of the cranial nerves, however, revealed no 
sensory deficit.  Evaluation of the eyes revealed that there 
was no external infection, and pupil reflexes and movement 
were normal.  The fundus was also normal.  The diagnoses did 
not include a vision disorder.  

The report of a neurological examination conducted by the VA 
in June 1994 shows that the diagnosis was status post old 
trauma to head with persistent complaints of headaches and 
visual disturbance described as "zigzag" vision, but with 
no neural deficits noted on physical examination and discrete 
scarring on forehead.  The Board notes that this diagnosis 
indicates, in essence, that no objective findings were 
present on the examination to substantiate the veteran's 
complaints.  The report of a vision examination conducted by 
the VA in June 1994 contains essentially the same 
information. 

The report of an eye examination conducted by the VA in 
December 1997 shows that the veteran reported complaints of 
having daily vision changes, including seeing flashing 
lights, floaters, and occasional zigzag type lines ever since 
being hit on the head with a pipe during service.  He also 
complained of having gradually decreasing distance and near 
vision.  Following examination, the diagnoses were (1) 
hyperopic presbyopia; (2) mild nuclear cataract each eye; (3) 
patient describes daily visual changes associated with daily 
headaches, symptoms similar to migraine headaches syndrome; 
and (4) ocular health otherwise within normal limits.  The 
Board notes that the examiner did not relate any of the 
findings to the veteran's period of service or to the head 
injury in service.    

In summary, the veteran has not presented any competent 
evidence of a link between any current visual impairment and 
head trauma in service.  Accordingly, the Board concludes 
that the claim for service connection for visual impairment, 
claimed as secondary to head trauma, is not well-grounded.

IX.  Entitlement To Service Connection For Hypertension.

In a written statement dated in June 1994, the veteran said 
that he had suffered from hypertension since before he 
retired from military service.  He also stated that the 
disorder was recorded on his discharge physical.  The 
veteran's service medical records, however, do not contain 
any references to hypertension.  The report of a medical 
history given by the veteran in May 1969 for the purpose of 
his separation from service shows that he denied having high 
or low blood pressure.  The report of a medical examination 
conducted at that time shows that the list of defects noted 
on examination did not include hypertension.  The blood 
pressure reading at that time was 112/90, and the report does 
not contain any indication that this reading was considered 
to be indicative of the presence of any disease.

The earliest medical evidence demonstrating the presence of 
hypertension is from many years after the veteran's 
separation from service, and does not contain any indication 
that it is related to service.  For example, a VA medical 
treatment record dated in September 1991 shows that the 
veteran's blood pressure reading when standing was 166/101.  
The diagnoses included borderline hypertension.  There was no 
opinion relating that disease to service.  

In summary, the veteran has not presented any competent 
evidence of a link between his current hypertension and his 
period of service.  Accordingly, the Board concludes that the 
claim for service connection for hypertension is not well-
grounded.

X.  Entitlement To An Increased (Compensable) Rating
 For Right Ear Hearing Loss.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for increased ratings 
are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has had a personal hearing.  The Board does 
not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85 (1998).  The 
results are then analyzed using tables contained in 38 C.F.R. 
§ 4.87, Diagnostic Code 6100 (1998).

The Board notes that, during the pendency of this appeal, the 
regulations pertaining to rating diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  
The intended effect of the revisions is to update the rating 
schedule to ensure that it uses current medical terminology 
and unambiguous criteria, and that it reflects medical 
advances that have occurred since the last review.  See 64 
Fed. Reg. 25202-25210 (1999).  The RO has not considered the 
veteran's claim under the revised regulations.  Therefore, 
the Board has considered whether the veteran has been given 
adequate notice to respond, and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board notes that the criteria for rating hearing loss 
remain essentially the same other than specific criteria 
which are applicable only to exceptional patterns of hearing 
loss which are not present in this case.  In light of the 
fact that the outcome would unquestionably be the same 
whether the claim was considered under either the old or the 
new regulations, the Board concludes that the veteran has not 
been prejudiced by the Board's action in rendering a decision 
on the claim without first remanding the case to the RO or 
affording the veteran an opportunity to respond to the 
revised criteria.

On the authorized audiological evaluation in January 1998, 
pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
85
85
LEFT
15
15
15
20
40

The average loss in the right ear was 52.5 decibels, and the 
average loss in the left ear was 22.5 decibels.  Speech 
recognition scores using the Maryland CNC word lists were 70 
percent in the right ear and 62 percent in the left ear.

The veteran's hearing loss of the left ear is not service-
connected.  Therefore, when calculating the appropriate 
rating using the tables under Diagnostic Code 6100, the left 
ear is presumed to be normal (no hearing loss).  See 
VAOPGCPREC 32-97.  See also 38 C.F.R. § 4.14 (1998) which 
provides that the manifestations from a nonservice-connected 
disorder may not be used when establishing the rating for a 
service-connected disability.

Under the tables contained in Diagnostic Code 6100, the 
average pure tone thresholds and speech recognition scores 
for the right ear demonstrated during the recent VA 
examination and the presumed normal scores for the 
nonservice-connected left ear do not exceed the levels 
contemplated for the currently assigned noncompensable 
rating.  Accordingly, the Board concludes that the criteria 
for 
an increased disability rating for hearing loss of the right 
ear are not met.

XI.  Entitlement To An Increased (Compensable) Rating For 
Residual
 Scarring From A Right Frontal Head Laceration.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under 38 C.F.R. § 4.118, Diagnostic 
Code 7800, a 10 percent rating is warranted for scars of the 
face or head which are moderately disfiguring.    Under 
Diagnostic Code 7803, a 10 percent rating may be granted for 
a superficial scar that is poorly nourished with repeated 
ulceration.  Under Diagnostic Code 7804, a 10 percent rating 
may be assigned if the scar is painful and tender on 
objective examination.  A compensable rating may be assigned 
under Diagnostic Code 7805 if there is limitation of function 
of the affected part.  Under 38 C.F.R. § 4.31 (1998), 
however, when the requirements for a compensable evaluation 
are not met, a zero percent rating shall be assigned.  

The veteran testified during a hearing held at the RO in 
February 1990.  He said that he sustained an injury to his 
head during service when someone struck him with a pipe 
across the forehead.  He said that he was taken to a base 
hospital where they stitched up the laceration.  

The report of a disability evaluation examination conducted 
by the VA in September 1991 shows that the veteran gave a 
history of sustaining a head injury.  On examination, there 
was a vague scar on the right front forehead border.  There 
was no depression.  A VA ear, nose, and throat examination 
also conducted in October 1991 shows that the veteran gave a 
history of being hit by a pipe and sustaining a laceration of 
the right forehead which was sutured.  On examination, there 
was a well-healed two centimeter scar in the hairline area of 
the right forehead.  It was described as being cosmetically 
acceptable.  

The report of a neurological examination conducted by the VA 
in June 1994 shows that the veteran gave a history of being 
struck in the head on the right temporal occipital area 
during service.  He said that he received 20 stitches and was 
hospitalized for a day.  The veteran reported complaints of 
having headaches and problems with his vision.  On objective 
examination, the right temproal occipital area had a 3.5 
centimeter linear scar which was very fine.  The cranial 
nerves were grossly intact.  The diagnosis was status post 
old trauma to head with complaints of headaches and visual 
disturbance described as "zigzag" vision, but no neural 
deficits noted on physical examination and discrete scarring 
on the forehead, as described above.  

The report of a scars examination conducted by the VA in 
December 1997 shows that the veteran had a history of 
sustaining a laceration in the right parietal frontal area 
due to blunt trauma.  On examination, there was an 
approximately 3 centimeter fine white scar located in the 
hair of the scalp.  It was not easily visible.  The was not 
disfiguring and was flat.  It was nontender.  There was no 
adherence, and no ulceration or breakdown.  There was no 
elevation or depression.  There was no inflammation, edema, 
or keloid formation.  There was obviously no disfigurement.  

Similarly, the report of a neurology examination conducted by 
the VA in December 1997 shows that the veteran gave a history 
of sustaining an injury to his head in service which the 
veteran characterized as a skull fracture.  He said that he 
was hospitalized and then returned to light duty.  He 
complained of having headaches and seeing spots.  The 
examiner noted that the veteran's service medical records 
showed that the veteran had been struck on the right frontal 
parietal area in 1952 and that a laceration was sutured, but 
there was no mention of loss of consciousness or 
hospitalization.  On VA examination, the right frontal 
parietal area of the scalp had a fine, 3 centimeter scar in 
the hair area.  It was not seen well.  It was nontender.  
There were no gross deformities, and no significant 
depressions. 

After considering the foregoing evidence, the Board finds no 
basis for assigning a compensable rating.  The evidence shows 
that the scars are not more than slightly disfiguring.  
Therefore, a compensable rating under Diagnostic Code 7800 is 
not warranted.  There is also no evidence that the scar 
tissue is poorly nourished with repeated ulceration so as to 
warrant a compensable rating under Diagnostic Code 7803.  
Furthermore, the scarring has not been shown to be tender and 
painful on objective demonstration so as to warrant a 
compensable rating under Diagnostic Code 7804.

Finally, there is no objective evidence that the veteran's 
service-connected scar interferes with the functions of his 
body so as to warrant a compensable rating under Diagnostic 
Code 7805.  The VA examination reports reflect that the 
disorder does not currently cause restrictions.  Accordingly, 
the Board concludes that the criteria for a compensable 
rating for residual scarring from a right frontal head 
laceration are not met.


ORDER

1.  Service connection for a right thigh scar is granted.

2.  Service connection for a low back disorder is denied.

3.  Service connection for a respiratory disorder is granted.

4.  Service connection for allergies, rhinitis, and sinusitis 
is granted.

5.  Service connection for a disorder of the right foot and 
ankle is denied.

6.  Service connection for a disorder manifested by headaches 
claimed as secondary to head trauma is denied.

7.  Service connection for visual impairment claimed as 
secondary to head trauma is denied.

8.  Service connection for hypertension is denied.

9.  An increased (compensable) rating for right ear hearing 
loss is denied.

10.  An increased (compensable) rating for residual scarring 
from a right frontal head laceration is denied.  




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

